Appeal by defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered December 15, 1982, convicting him of attempted robbery in the second degree (two counts), and assault in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress statements.
Judgment affirmed.
Defendant’s challenge to the hearing court’s denial of his motion to suppress certain inculpatory statements he made to police is without merit. The testimony at the Huntley hearing overwhelmingly established that defendant was fully informed of his Miranda rights, that he acknowledged and understood them, and that he made a knowing and voluntary waiver of them (see, People v Jerome, 111 AD2d 874). The People presented sufficient evidence at trial, if believed, to prove defendant’s guilt beyond a reasonable doubt. The jury was aware of the minor inconsistencies in the complainant’s testimony, and the issue of credibility was clearly one for the trier of fact (see, People v Rosenfeld, 93 AD2d 872). A review of the evidence in a light most favorable to the People (see, People v Di Girolamo, 108 AD2d 755, lv denied 64 NY2d 1133) indicates that the verdict should not now be disturbed (see, People v Andrews, 112 AD2d 1002).
Defendant’s contention that the sentence he received was harsh and excessive is similarly unpersuasive. The sentence imposed was clearly within the bounds of the trial court’s sound discretion, especially in light of defendant’s prior criminal involvement and the serious nature of the instant offenses (see, People v Farrar, 52 NY2d 302; People v Blunk, 90 AD2d 834). We have considered defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Bracken, Weinstein and Kunzeman, JJ., concur.